Order, Supreme Court, New York County (Walter Tolub, J), entered September 25, 2002, which, in an action to recover a legal fee, insofar as appealed from, denied defendant’s motion to amend its answer so as to assert, inter alia, counterclaims for legal malpractice and breach of fiduciary duty, unanimously affirmed, with costs.
The proposed counterclaims for legal malpractice were correctly rejected as time-barred since defendant moved to amend more than three years after the alleged acts of malpractice (CPLR 214 [6]; see McCoy v Feinman, 99 NY2d 295, 301 [2002]). Supreme Court correctly rejected defendant’s allegations of breach of fiduciary duty as duplicative of the malpractice claim. We have considered and rejected defendant’s arguments that the relation-back and continuous representation doctrines save this action. Concur—Rosenberger, J.P., Lerner, Friedman and Marlow, JJ.